DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Palanciuc et al. (US 2017/0134232 A1, hereinafter refers as Palanciuc).

	Regarding claim 1, Palanciuc discloses a method comprising:
forming, by a device classification service, a device cluster by applying clustering to telemetry data associated with a plurality of devices (Fig. 3, para. 30-31, para. 43, para. 57, el. 118, the cluster identifying server to apply the devices frequency to the cluster from the obtained attributes);
obtaining, by the service, device type labels for the device cluster (Fig. 3, el. 306);
generating, by the service, a device type classification rule using the device type labels and the telemetry data (Fig. 3, el. 312);
determining, by the service, whether the device type classification rule should be revalidated by applying a revalidation policy to the device type classification rule; and revalidating, by the service, the device type classification rule, based on a determination that the device type classification rule should 

Regarding claim 2, Palanciuc discloses wherein the revalidation policy is based on one or more characteristics of the rule comprising one or more of: a degree of consensus among the device type labels used to generate the device type classification rule, a number of conflicts between the rule and one or more other rules, or a number of times devices matched the device type classification rule (para. 52-54).

Regarding claim 3, Palanciuc discloses wherein determining whether the device type classification rule should be revalidated by applying the revalidation policy to the device type classification rule comprises: applying a machine learning anomaly detector to the one or more characteristics of the obtained device type labels (para. 53-54, assigning a cluster identifier).

Regarding claim 4, Palanciuc discloses adjusting a sensitivity level of the anomaly detector, based on a rate at which the device type labels are reconfirmed during revalidation of the device type classification rule (para. 56).

Regarding claim 5, Palanciuc discloses reducing authorization of devices assigned a particular one of the device type labels by the device type classification rule, after determining that the device type classification rule should be revalidated (para. 53-56).



Regarding claim 8, Palanciuc discloses wherein revalidating the device type classification rule comprises: re-obtaining device type labels for the device type cluster (para. 53-56).

Regarding claim 9, Palanciuc discloses wherein revalidating the device type classification rule comprises: selecting a subset of the plurality of devices based on their distance to a centroid of the device cluster; and re-obtaining device type labels for the selected subset of the plurality of devices (para. 53-56).

Regarding claim 10, Palanciuc discloses wherein revalidating the device type classification rule comprises: obtaining feedback regarding the device type classification rule from one or more user interfaces (para. 53-56).

Regarding claim 11, Palanciuc discloses deploying the device type classification rule to a plurality of networks; and notifying at least one of the plurality of networks when the device type classification rule fails revalidation (para. 56-62).

Regarding claim 12 and 20, the instant claim is met by rejection of claim 1.
Regarding claim 13, the instant claim is met by rejection of claim 2.
Regarding claim 14, the instant claim is met by rejection of claim 3.
Regarding claim 15, the instant claim is met by rejection of claim 4.

Regarding claim 18, the instant claim is met by rejection of claim 7.
Regarding claim 19, the instant claim is met by rejection of claim 11.
Conclusion



Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, 17, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the claim limitation of “moving devices assigned a particular one of the device type labels by the device type classification rule to a pending state, after determining that the device type classification rule should be revalidated; and labeling the devices in the pending state as being of an unknown device type, when the device type classification rule is not revalidated in a threshold amount of time;”

As to the art of record, Palanciuc reference discloses the concept of identifying a cluster for a user’s device based on received stable attributes of the user’s device. However, Palanciuc does not teach with respect to the entire or combination claim limitation of “moving devices assigned a particular one of the device type labels by the device type classification rule to a pending state, after determining that the device type classification rule should be revalidated; and labeling the devices in the pending 
As to the art of record, Lu reference discloses the concept of identifying the malicious account based on a rule system. However, Lu does not teach with respect to the entire or combination claim limitation of “moving devices assigned a particular one of the device type labels by the device type classification rule to a pending state, after determining that the device type classification rule should be revalidated; and labeling the devices in the pending state as being of an unknown device type, when the device type classification rule is not revalidated in a threshold amount of time.”

As to the art of record, Goldschmidt reference discloses the concept of identifying system errors based on unified rule. However, Goldschmidt does not teach with respect to the entire or combination claim limitation of “moving devices assigned a particular one of the device type labels by the device type classification rule to a pending state, after determining that the device type classification rule should be revalidated; and labeling the devices in the pending state as being of an unknown device type, when the device type classification rule is not revalidated in a threshold amount of time.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/               Primary Examiner, Art Unit 2425